, Blanchard, J.
This is a motion to continue during the j pendency of this action a preliminary injunction granted in S the order to show cause upon which this motion is made. The complaint alleges a conspiracy on the part of the defendant labor unions and individuals to injure the plaintiff’s business by causing a strike among its employees, by,picketing its places of business and boycotting its customers, by distributing libelous circulars, letters and posters regarding the plaintiff’s relations with its employees, and by carrying into execution all of said acts with threats, intimidation, force and fraud; in conclusion the complaint prays for a permanent injunction. The details of the preliminary injunction heretofore granted are more fully discussed hereinafter; in effect it restrains substantially all the acts de*3scribed in the complaint. Prior to about November 24, 1905, the plaintiff employed about 233 pressmen and feeders, and about 95 compositors, who were members of the respective defendant local unions. The defendant International Printing Pressmen and Assistants’ Union was then the parent organization of two of the defendant local unions, the Adams Cylinder and Web Press Printers’ Association No. 51 and Ben. Franklin Association (feeders) No. 23. Whether the" plaintiff had made an agreement with its employees or their unions regarding the terms of employment is much disputed. Beginning January 1, 1905, 'it appears that the plaintiff paid its compositors the same rate of wages as was fixed in the contract between the defendant New York Typographical Union No. 6, to which the compositors belonged, and the Typothetse, an employers’ association, to which the plaintiff did not belong. No contract, however, was legally completed by this circumstance. (Upon all the facts it appears that the plaintiff merely hired its employees by the week, and that no contract regarding the continuance of the rate of wages or conditions of labor existed between the plaintiff and its employees or any of the defendant unions. On November 24, 1905, the compositors, members of No. 6, who were then working on a nine-hour day, ceased work because of the refusal of the plaintiff then to agree to an eight-hour day after January 1, 1906, and because the plaintiff had then employed four non-union men who were willing to continue on a nine-hour day. Prior to this date a dispute had existed between the pressmen and the feeders and their respective unions regarding who should handle the brakes on presses. The International Association decided that the .feeders, composing No. 23, instead of the pressmen, composing No. 51, should handle the brakes. Upon the announcement by the plaintiff that after December 5, 1905, it would, in accordance with this decision, turn over the brakes to No. 23, the pressmen composing No. 51 ceased work. Because of this insubordination the International Association revoked the charter of No. 51 and took 'steps toward forming a substitute union, from which the plaintiff might' eventually be supplied with pressmen. The plaintiff, meanwhile, sought to tide over the *4strike of Ho. 51 by putting the feeders of Ho. 23 upon work customarily done by the pressmen of Ho. 51. In this action the plaintiff was apparently encouraged by the acquiescence ©f several members of Ho. 23, who appeared willing to do pressmen's work. It does not clearly appear that Ho. 23 was permitted by its rules thus to take the place of the striking pressmen of Ho. 51, nor that the feeders composing Ho. 23 were qualified to do pressmen’s work. For these reasons, or for other and unknown reasons, the feeders composing Ho. 23 ceased work on December 3, 1905. The International Association denies that it ordered the strike of Ho. 23, and declares that it is ignorant of the cause of the strike, and assigns the causes above mentioned as possible explanations, and states that it is now investigating the matter with a view to official action. Through the solicitation of representatives of Ho. 6 the Hearst syndicate of newspapers has discontinued the pattern service of La Belle Fashion Company, a customer of the plaintiffs, to the damage of the plaintiff, who did the Fashion Company’s printing work. The syndicate had agreed with the Fashion Company to transmit I for the latter such orders for pattern service as the members I ef the syndicate might choose to give; and the Fashion Com-; pany agreed to supply such copy to the syndicate at certain ’ rates. Since no member of the syndicate was under obligation to order pattern service the solicitation by representatives of Ho. 6 was not an interference with the performance of the contract, but merely dissuasion of custom. Circulars, letters and placards, the contents and mode of address of which showed that they emanated from the defendant local unions, were distributed throughout the United States and Canada for the purpose of dissuading customers from purchasing publications published by the plaintiff, or printed by the plaintiff for other publishers. Samples of the language of the circulars most complained of are as follows: Standard Dress Patterns, Martha Dean, La Belle, Little Folks and Banner should equally be avoided.” “ Ho copy of The Designer, The Hew Idea Magazine, The Standard or the Hew Idea Patterns or other Butterick publications should be in the home of any union man or in the home of *5any of his friends.” “ Since the Butteriek Company managers prefer the services of scabs, let them look to scabs to buy their publications and patterns.” “ Merchants who sell these patterns and dealers who handle these publications should be given fair warning that they cannot expect to retain your patronage while continuing to act as agents for the Butteriek Company.” “ We give fair warning that we shall advise and request all wage earners and their friends, organized and unorganized, to withdraw their patronage from merchants and agents for The Delineator, The Designer, The Mew Idea Magazine, The Butteriek Patterns, The Standard Patterns, The Mew Idea Patterns, The Banner Patterns.” “ Wherever in this wide world there lives a union man, we shall endeavor to acquaint him with the con-) temptible act of the Butteriek Company. You are hereby notified that the Butteriek Publishing Company has locked out all its union employees.” “ The tricks of stock jobbing are many, and the Butteriek Publishing Company is capitalized at several millions.” “Pressmen, stereotypers, photoengravers and electrotypers received the same outrageous treatment,” that is, were “ discharged, and on the following morning filled their places with imported scabs and non-union men.” In consequence of these circulars plaintiff has received from its agents and customers about 135 letters, either discontinuing subscriptions or begging the plaintiff to adjust its difficulties, and assigning as the reason for writing their sympathy with trade unions or their fear of loss of trade through continuing their subscriptions. Until the preliminary injunction was granted herein, the defendant local unions maintained pickets aggregating twenty-five or thirty , men about the premises of the plaintiff’s building. When new employees were brought to the building in cabs, these pickets were frequently joined by other members of the defendant local unions, from their headquarters opposite the plaintiff’s building, and the crowds thus formed swarmed about the cabs in excited fashion and jostled and accosted in threatening manner the newcomers. The plaintiff was obliged to maintain a special officer to keep back this crowd, and frequently to call upon the patrolmen in the vicinity to *6make a way into the building. An automobile which was used to take some of the new employees out for fresh air was followed some distance from the building by a hooting mob, in which certain members of the defendant local, unions were conspicuous, and was stoned by a similar mob upon its return. Several acts of assault and battery were committed by unidentified persons in the immediate neighborhood of the plaintiff’s building upon new employees leaving the premises at night; at least one was committed by a member of one ,of the defendant local unions, and in the crowd that joined in another assault a number of members of No. 6 and No. 51 were conspicuous. These acts of violence were reported to the police, and the police captain of the precinct found it necessary to assign special details to prevent assaults when the employees were let out of the building, and to furnish officers to escort the employees to their homes, and to direct the men to disperse the crowds which, sometimes became so large about the building that traffic was interrupted. Derisive and threatening language was hurled by these crowds at the employees of the plaintiff when they appeared upon the streets. By reason of these acts the plaintiff has fouhd it necessary, since the 1st of December, 1905, to board and lodge in its building a considerable number of its employees at an expense to it of $2,500 a week. Since the preliminary injunction was obtained herein no acts of violence or molestation have been reported; the streets have been free from crowds; and the employees have freely gone to and fro from plaintiff’s mill to their homes. The preliminary injunction hereinbefore granted restrains the defendants from making any requests, giving any advice, or resorting to any species of persuasion, threats, intimidation, force or fraud which operates to overcome the exercise of the free will of any employee or customer of the plaintiff. Specifically, the defendants are further restrained from accomplishing these purposes by picketing the plaintiff’s place of business, by circulating defamatory publications or making oral communications to employees, customers, merchants and newsdealers handling the plaintiff’s patterns and publications, or any persons who are about to become or *7might otherwise become such parties. When the plaintiff’s right to the equitable relief sought is involved in doubt, the;) court will not grant an injunction pendente lite containing! I the same relief that would ultimately be granted if the plain-jf tiff succeeded upon the trial of the action. Cohen v. United Garment Workers, 35 Misc. Rep. 748, and cases cited; Kerbs v. Rosenstein, 56 App. Div. 619, 621. Upon the affidavits, it does not appear that the International Union is chargeable with any of the acts complained of in the moving papers. As ’ to this defendant and the individual defendants named as its officers, the preliminary injunction is therefore vacated. Through the excessive activity of the pickets maintained by the defendant local unions and the zeal of the members of these unions to obtain their demands by discouraging persons from entering the plaintiff’s employ, acts of violence have occurred. These acts occurred in some instances through the actual agency or connivance of the members of the defendant local unions, and in many other instances they were an almost inevitable consequence of the overzeal of pickets and members of the defendant local unions. Members of the defendant local unions have thronged the streets or caused the streets to be thronged with such crowds as to interrupt traffic and to intimidate the employees of the plaintiff. They have approached the plaintiff’s employees in such numbers and in such threatening manner as to put them in fear of bodily harm. They have waited for plaintiff’s employees and followed them and derided them with a persistence that exceeds the proper limits of persuasion and becomes an unwarranted annoyance and harassment. The right of the defendants to maintain pickets is well established, provided, however, that such picketing is not accomplished by acts expressing or implying threats, intimidation, coercion or force. Sun Printing & Pub. Assn. v. Delaney, 48 App. Div. 623, compare record; Mills v. U. S. Printing Co., 99 id. 605; Kerbs v. Rosenstein, supra; Levy v. Rosenstein, 66 N. Y. Supp. 101, affd., 56 App. Div. 618; Foster v. Retail Clerks’ Protective Assn., 39 Misc. Rep. 48; Rogers v. Evarts, 17 N. Y. Supp. 264. As was said in Rogers v. Evarts, supra: “ The right to combine involves of necessity the right to per*8suade all colaborers to join in the combination. The right to persuade colaborers involves the right to persuade new employees to join the combination.” The strikers may freely strive to win over others to their support by reason, arguments and proper appeal. Kerbs v. Rosenstein, supra. “Arguments, reasoning and entreaty are proper weapons.” People v. Kostka, 4 N. Y. Crim. 429, 435; People v. Wilzig, 4 id. 403, 418. But picketing, argument, reasoning and entreaty must not be so practiced or carried to such extremes as to become in effect intimidation, threats, coercion or force. The jeering of pickets, it is said, may, under some circumstances, constitute intimidation. “ Even persuasion and entreaty may be used in such a manner, with such persistency, and with such environments as to constitute intimidation. Their use then becomes a violation of law.” Rogers v. Evarts, supra; compare People v. Kostka, supra; People v. Wilzig, supra. Upon the affidavits before the court it appears that the proper bounds of reasoning and entreaty in dealing with the plaintiff’s employees have been so exceeded by the defendant local unions and their members, and that the repetition of threats, intimidation, coercion and force, with the resulting damage to the plaintiff’s business, is so likely that a continuance of the injunction, in some respects, must be granted. As regards their relations to the plaintiff’s employees, it is clear from what has already been stated that the defendant local unions and their members must be restrained from resorting to any threats, intimidation, force or fraud, whether through the means of picketing or otherwise. The defendants are free, with these exceptions, howevfer, and within the limits already indicated, to make any requests or give any advice or resort to any persuasion for the purpose of winning support; and in so far as the preliminary injunction is inconsistent herewith it is vacated. The defendant local unions, through their representatives, have sought to dissuade customers who are not under contractual obligations, and persons who might otherwise become customers, from purchasing publications and patterns, published or printed by the plaintiff. Circulars, letters, placards and posters have emanated from the defend*9ant local unions, containing several innuendoes of possible libelous character, and asking that members of unions and their friends refrain from purchasing such publications and patterns and from dealing with merchants who continue so isopurchase. Upon the analogy of the principles already applied to the relation of the defendants to the plaintiffs employees, it appears that the defendants should not press any argument, reasoning or entreaty to such an extreme that it becomes in effect a_threat, intimidation, coercion or force. The plaintiff contends that the dissuasion practiced by the defendants, as shown in the moving affidavits, constitutes threats and intimidation. The authorities, however, do not warrant this conclusion. In Park & Sons Co. v. Nat. Druggists’ Assn., 175 N. Y. 1, the plaintiff, a manufacturer of proprietary medicines, sought to enjoin the defendant association from inducing other manufacturers of proprietary medicines to enter into an agreement by which the latter agreed to sell their goods at a uniform jobbing price to such dealers only who, in selling said goods, conformed to the manufacturer’s price list, and further agreed to sell to all other dealers only at the retail price. The plaintiff, who had refused to enter into this agreement, alleged in his complaint that the manufacturers of proprietary medicines were prevented from selling their goods to the plaintiff because they wished to protect themselves “ with the wholesale and jobbing druggists.” As to this allegation the court said (at p. 11) s “ The first allegation alluded to does not, as I understand it, amount to a threat when taken in connection with the other allegations of the complaint with reference to the plan devised for the conduct of the business. The proprietors might well deem it to be for their best interests to act in accord with the wishes of the druggist rather than those of the plaintiff.” Parker, Ch. J., in a concurring opinion, said (at p. 20): ““The position attempted to be taken at this juncture by the plaintiff is, that granting the plans which the members of the association adopted were legal, nevertheless the wholesale dealers can be proceeded against in this suit, because they compelled some or all of the manufacturers against their will and inclination to refuse to sell their goods *10to plaintiff by threats, intimidation, blacklisting and other unlawful ácts of the association. This language has a formidable sound, but subjected to the same analysis as was given to the word ‘ threats ’ in the connection in which it was used in the Hat. Protective Association Case, supra, it will prove to be without force. There are no threats alleged in this complaint on the part of defendants to do anything except that which they have a right to do, if the views so far expressed be sound, and we said in that case, and it is proper to repeat here, that a man may threaten to do that which the law says he may do, provided that, within the rules laid down in certain cases therein cited, his motive is to help himself. If there be any other ‘ intimidation ’ of manufacturers than that to be found in the agreements and written plans of this association and the steadfast purpose on the part of its members to carry them out according to their letter, it is not to be found in the complaint.” In Mills v. U. S. Printing Co., supra, the-court said (at p. 611) : “I think that the statement of Bouvier (1 Bouvier L. Dict., Rawle’s Rev., 260) is correct: ‘ A boycottjs mot, jmlawf ul unless [attended with some act in itself illegal (54 Minn. 223).’ I ihrnlifthat the verb ‘to boycott ’ does not necessarily signify mat the doers employ violence, intimidation or other unlawful coercive means, but that it may be correctly used in the sense of the act of a combination in refusing to have business dealings with another until he removes or ameliorates conditions which are deemed inimical to the welfare of the members of the combination, or some of them, or grants concessions which are deemed to make for that purpose. And as such a combination may be formed and held together by argument, persuasion, entreaty or by the * touch of nature,’ and may accomplish its purpose without violence or other unlawful means, i. e., simply by abstention, I think it cannot be said that ‘ to boycott- ’ is to offend the law.” Under the decisions above quoted, it appears that the dissuasion which the defendant local unions, through their representatives, have thus far directed against the plaintiff’s customers cannot properly be described as threats, intimidation, coercion or force. In Park & Sons Co. v. Nat. Druggists’ Assn., supra, *11the court said (at p. 8) : “ The members of the association clearly had the right to work for their own interests; they had the right to devise and adopt a plan for the conduct of the business in which they could make a commission or a profit, so long as they did not unlawfully interfere with the rights of others. They had the right to petition the manufacturers to adopt the plan devised by them and to support their petition with all of the arguments and persuasions that they could bring to bear, so long as they did not resort to threats or intimidations.” Since the dissuasion thus far practiced by the defendants falls safely within this rule, it appears to be not unlawful. Pegar ding the rule just applied, it is proper to remark that a modification has sometimes been intimated. An act which might otherwise be lawful, ' it is argued, will be tortious if committed with malice; and accordingly if the acts of dissuasion committed by the defendants were committed with malevolent motives toward the plaintiff, rather than with benevolent motives to the defend- l ants’ own interest, they lose their lawful character and be- n come illegal. A faint recognition of this principle is said to be found in Curran v. Galen, 152 N. Y. 33; Jacobs v. Cohen, 183 id. 207; Park & Sons Co. v. Nat. Druggists’ Assn., supra; Mills v. U. S. Print. Co., supra. Contrary expressions, however, are found in Nat. Protective Assn. v. Cumming, 170 N. Y. 315, 326, and Foster v. Retail Clerks’ Protective Assn., supra. Upon the authorities it must be stated that this modification has not become settled in the law of this State. Foster v. Retail Clerks’ Protective Assn., supra. Even if this modification of the rule were settled, however,i1 seems that the acts of the defendants, within the intention of the modified rule, would be regarded as benevolent to ’, themselves, rather than malevolent to the plaintiff. Compare Nat. Protective Assn. v. Cumming, supra; Jacobs v. Cohen, supra; Mills v. U. S. Print. Co., supra. As to the defendants’ relation with the plaintiff’s customers or persons who might otherwise become customers, the defendants, excepting only the International Union, must be restrained from resorting to any means of dissuasion in effect amounting to threats, intimidation, force or fraud; and in so far as *12the preliminary injunction proceeds further than this it must he vacated. ¡Regarding the circulars, letters, placards and posters that have emanated from the defendants, the direction above made regarding dissuasion in general, is fully applicable. The court is asked to restrain the further publication of the written and printed matter above mentioned on the additional ground that it contains innuendoes of a libelous character. Without in any particular restricting the direction above made restraining dissuasion amounting to fraud, whether in the form of written or printed publications or otherwise, the court must refuse to restrain the publication of written or printed matter which merely is libelous. A court of equity will not enjoin a libel against property where the plaintiff by reason of his inability to , prove special damage has no remedy at law. Marlin Fire Arms Co. v. Shields, 171 N. Y. 384; DeWick v. Dobson, 18 App. Div. 399. The defendants were within their legal rights in publishing circulars setting forth the circumstances of the strike and requesting their friends to withhold their patronage from the plaintiff. Sinsheimer v. United Garment Workers, 77 Hun, 215; Cohen v. United Garment Workers, supra; Foster v. Retail Clerks’ Protective Assn., supra. Upon the affidavits, it does not appear how great was the loss of business, if any, that resulted from the alleged libelous statements. From the.letters written by customers who withdrew their patronage, it would seem that they were actuated by those parts of the circulars which were undeniably lawful. The preliminary injunction, in so far as it restrains the defendant local unions and individuals from resorting to any species of threats, intimidation, force or fraud in their relations with the plaintiff’s employees or customers, must therefore be continued. The preliminary order of injunction will be modified in the respects indicated and, as so modified, continued.
Injunction modified and, as so modified, continued.